Citation Nr: 0927772	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  05-05 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her son.




ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1949 to March 
1950 and from October 1950 to November 1951 and was a 
recipient of the Purple Heart.   The appellant is his widow.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  

This appeal was previously before the Board in March 2006 and 
January 2009, at which times the Board remanded the case for 
further action by the originating agency.  The case has been 
returned to the Board for further appellate action.

In September 2005, the appellant provided testimony at a 
videoconference hearing before an Acting Veterans Law Judge 
who is longer before the Board.  Following the January 2009 
remand, the appellant was provided a second videoconference 
hearing in April 2009 before the undersigned.  Transcripts of 
both hearings are of record.


FINDINGS OF FACT

1.  The Veteran died in October 2003 due solely to the 
effects of metastatic non-small cell lung cancer.

2.  At the time of the Veteran's death, service connection 
was not in effect for metastatic non-small cell lung cancer.

3.  Non-small cell lung cancer was not incurred during 
service or until many years after discharge and is not 
otherwise etiologically related to active duty service, 
including exposure to asbestos.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is 
not warranted.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. §§ 
3.303, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) defined VA's duty to assist a Veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) 
a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

In a letter issued in May 2004, subsequent to the initial 
adjudication of the claim, the RO notified the appellant of 
the evidence needed to substantiate the claim for service 
connection for the cause of the Veteran's death.  The letter 
also satisfied the second and third elements of the duty to 
notify by informing the appellant that VA would try to obtain 
medical records, employment records, or records held by other 
Federal agencies, but that she was nevertheless responsible 
for providing any necessary releases and enough information 
about the records to enable VA to request them from the 
person or agency that had them.

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).  

To the extent that all of the requirements of Dingess, supra, 
apply in this case, the appellant has substantiated the 
Veteran's status as a Veteran.  While she has not received 
specific information regarding the disability rating and 
effective date elements of her claim, as the claim is being 
denied no additional disability rating or effective date will 
be assigned.  Therefore, the Veteran is not prejudiced by the 
delayed notice on these elements.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
Veteran has been prejudiced thereby).  
The Court has held that 38 U.S.C.A. § 5103(a) requires that 
compliant VCAA notice, in the context of Death Indemnity 
Compensation (DIC) claims, requires (1) a statement of the 
conditions, if any, for which a Veteran was service-connected 
at the time of his or her death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 
(2007).

Prejudicial error occurs in the context of VCAA notice only 
when such error affects "the essential fairness of an 
adjudication" or "has the natural effect of producing 
prejudice."  Dunlap v.  Nicholson, 21 Vet. App. 112, 118 
(2007).  Appellants must generally identify "with 
considerable specificity": (1) how the VCAA notice was 
defective and (2) how the lack of notice and evidence was 
prejudicial or affected the essential fairness of the 
adjudication.  Id.  See also Shinseki v. Sanders, 129 S.Ct. 
1696 (2009) (holding that a party alleging defective VCAA 
notice has the burden of showing how the defective notice was 
harmful). 

In this case, the appellant has not received notice that 
complies with the Court's decision in Hupp as she has not 
been notified of the conditions for which the Veteran was 
service-connected at the time of his death.  However, she has 
not alleged any prejudice resulting from the lack of such 
notice.  

In addition, the Board finds that no prejudice results from 
any VCAA deficiency as the appellant has consistently stated 
and testified throughout her claim that she is seeking 
service connection for the cause of the Veteran's death based 
on his non-small cell lung cancer.  She has not contended 
that the Veteran's death was due to any previously service-
connected condition.  Therefore, the appellant is clearly 
aware that service connection was not in effect for this 
condition prior to the Veteran's death and any deficiency in 
the VCAA notice with respect to the Veteran's currently 
service-connected disabilities has not affected the essential 
fairness of the adjudication of the claim.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, and private medical 
records.  While the appellant testified at her September 2005 
hearing that the Veteran's private oncology reports showed 
asbestos fibers in his system, the Board notes that copies of 
such reports have not been associated with the claims folder.  
Available treatment records from the Veteran's private 
physician have been associated with the claims folder, 
including reports of several X-rays, CT scans, and PET scans, 
and the appellant was asked in April 2006 to provide a copy 
of the oncology report referenced by her hearing testimony.  
No response to this request was received. 

Given that the Veteran did not respond to VA's request for 
the document to which she referred, and that VA obtained all 
of the identified private treatment records, VA had no 
further obligations with regard to its duty to assist the 
appellant in these circumstances.  See Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991) ("The duty to assist is not always 
a one-way street"); 38 C.F.R. §§ 3.159(c)(1)(i) (requiring 
claimant to cooperate fully with VA's efforts to obtain non-
federal records).  Moreover, given the lack of specificity as 
to the nature and source of the document to which the 
appellant referred, VA was warranted in concluding that 
further efforts to obtain this document would be futile.  
38 C.F.R. § 3.159(c)(1).

Additionally, an independent medical opinion was obtained in 
November 2008 in response to the appellant's claim.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.


Analysis

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Service connection generally requires competent evidence 
showing: (1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

To establish service connection for the cause of a Veteran's 
death, the evidence must show that disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to the cause of death.  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related thereto.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death but rather it must be shown that there was 
a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs and is evaluated as 100 
percent disabling, debilitation may be assumed.  38 C.F.R. 
§ 3.312.

Additionally, for Veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as malignant tumors, 
are presumed to have been incurred in service if such 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307(a), 3.309(a).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The certificate of death shows that the Veteran died in 
October 2003 due to metastatic non-small cell lung cancer.  
No other condition was identified as an immediate or 
contributory cause of death.   

The Veteran was not service-connected for non-small cell lung 
cancer at the time of his death.

The appellant contends that the Veteran's lung cancer was 
incurred as a result of his active duty service exposure to 
asbestos.  Specifically, she contends that the Veteran was 
exposed to asbestos while travelling to and from Korea on 
naval ships that contained asbestos.  

Service treatment records are negative for evidence of 
complaints or treatment related to lung cancer or any 
pulmonary condition.  The Veteran served in Korea until 
February 1951, at which time he sustained a compound fracture 
of the left hand due to a bullet wound.  Separation and 
retirement examination reports dated March 1950 and December 
1951 show that the Veteran's lung and chest were found to be 
normal.

Service personnel records establish that the Veteran was 
transported to and from Korea on naval ships in January and 
February 1951.  

The post-service medical evidence of record is negative for 
any evidence of lung cancer until March 2002, when the 
Veteran was diagnosed with non-small cell lung cancer 
following a CT-directed needle biopsy of his right lung.  The 
Veteran underwent a right upper lobectomy in April 2002 and a 
six centimeter (cm) tumor was removed. 

In May 2002, the Veteran was referred to a private physician 
for possible postoperative chemotherapy and radiation 
treatment.  The private doctor noted that the Veteran had a 
50 year previous history of smoking and the Veteran reported 
that he had quit smoking in 1983 and denied exposure to 
asbestos.

Following complaints of left-sided weakness, the Veteran 
underwent an MRI of his brain in December 2002 that showed a 
deep right-sided lesion, strongly suggesting metastatic 
disease.  In January 2003, a right frontal craniotomy was 
performed to resect the solitary brain metastasis.  

During an appointment with his private physician in March 
2003, the Veteran complained of depression, psychomotor 
retardation, and moderate hemiparesis on the left.  A May 
2003 brain MRI showed a second right cerebral mass consistent 
with metastasis.  

The Veteran died on October [redacted], 2003, due to his metastatic 
non-small cell lung cancer.

In support of her claim, the appellant submitted an April 
2004 statement from the Veteran's private physician noting 
that exposure to asbestos increased a person's risk of non-
small cell lung cancer and mesothelioma.  The physician also 
stated that as the Veteran served in the United States Navy, 
he was likely exposed to many ventilation and cooling systems 
wrapped in asbestos.  In his opinion, the Veteran's exposure 
to asbestos likely increased his risk of developing non-small 
cell lung cancer.  

The record also contains a November 2008 independent medical 
opinion from the Chief of Hematology and Oncology at the 
Virginia Commonwealth University School of Medicine.  After 
reviewing the Veteran's medical records, the physician 
determined that it was more likely than not that the 
Veteran's asbestos exposure played no role in his death from 
lung cancer.  This opinion was based upon the absence of any 
asbestos-related pathology in the Veteran's medical records, 
the lack of any medical literature supporting a relationship 
between casual exposure to asbestos and adenocarcinoma of the 
lung, and the Veteran's history as a smoker.  

The appellant contends that the Veteran's death was caused by 
his exposure to asbestos during service.  During her hearings 
in September 2005 and April 2009 she testified that the 
Veteran was exposed to asbestos on naval ships while 
travelling to and from Korea in 1951.  She testified that he 
wrote her letters describing how he became sick on the ships 
and noted that soon after his discharge from service he 
developed a cough and shortness and breath.  The appellant 
testified that the Veteran had no after service asbestos 
exposure and she had been told that oncology reports showed 
asbestos fibers in his system.

The Board finds that the medical evidence of record does not 
establish that the Veteran's active duty service, including 
his exposure to asbestos, played a material causal role in 
his death.  

While the appellant testified that the Veteran developed a 
cough and shortness of breath soon after his discharge from 
service, and is competent to do so, her testimony must be 
weighed against the objective evidence.  See Jandreau v. 
Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan 
v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  The 
normal lung and chest findings on the March 1950 and December 
1951 separation and retirement examinations, and the lack of 
evidence of lung cancer until more than 50 years after the 
Veteran's separation from active duty service, outweigh the 
appellant's general observations of ambiguous symptomatology.  
Moreover, the absence of any clinical evidence for decades 
after service weighs the evidence against a finding that the 
Veteran's cancer was present in service or in the one-year 
presumptive period immediately after service.  Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).

In addition, the appellant also testified that she was told 
by the Veteran's physicians that his oncology reports showed 
evidence of asbestos fibers.  However,  the November 2008 
independent medical examiner noted that there was no evidence 
of asbestos-related pathology in the Veteran's medical 
records.  

Furthermore, the contemporaneous medical treatment records 
also establish that the Veteran specifically denied a history 
of asbestos exposure during a doctor's appointment in May 
2002. 

In weighing the medical evidence, the Board finds that the 
April 2004 opinion by the Veteran's private physician is of 
slight probative value, for the following reasons.  First, 
the opinion does not provide a clear link between service and 
the Veteran's cause of death; rather, it merely notes that 
the Veteran's exposure to asbestos during service likely 
increased his risk of developing lung cancer later in life.  
See Hogan v. Peake, 544 F.3d 1295, 1298 (Fed. Cir. 2008) (the 
Board may discount the value of competent medical evidence 
based on factors including the lack of a definitive statement 
as to etiology).  In addition, the Veteran's private 
physician's opinion was predicated on his belief that the 
Veteran served in the US Navy and had consistent asbestos 
exposure.  As noted above, the Veteran's only exposure to 
asbestos was from brief trips on naval vessels as part of his 
service with the United States Marine Corps.  See Coburn v. 
Nicholson, 19 Vet. App. 427, 432-433 (2006); Kowalski v. 
Nicholson, 19 Vet. App. 171, 179 (2006) (reliance on the 
service history provided by the veteran warrants the 
discounting of a medical opinion when the opinion is 
contradicted by other evidence in the record).

The Board finds that the opinion of the November 2008 
independent medical examiner is more probative than the April 
2004 private opinion regarding a nexus between the Veteran's 
asbestos exposure and his subsequent lung cancer.  The 
opinion was rendered by the Chief of Oncology at a medical 
school, who explained the reasons for his conclusions in 
light of his review of the current medical literature and an 
accurate review of the Veteran's military and medical 
history, including his long history as a smoker and only 
casual exposure to asbestos.  In addition, the independent 
medical opinion was expressed with proper specificity, noting 
that it was more likely than not that the Veteran's asbestos 
exposure played no role in his death from lung cancer.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most 
of the probative value of a medical opinion comes from its 
reasoning; threshold considerations are whether the person 
opining is suitably qualified and sufficiently informed).

The Board has considered the statements of the appellant 
indicating that she believes that the metastatic non-small 
cell lung cancer that caused the Veteran's death was related 
to in-service asbestos exposure.  However, as a lay person, 
she lacks the expertise to render an opinion concerning 
medical causation. Barr v. Nicholson, 21 Vet. App. 303, 308 
(2007); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
The Board is sympathetic to the appellant's claim and notes 
that the Veteran had distinguished service in Korea.  
However, the Board is bound by the applicable statutes and 
regulations.  See 38 U.S.C.A. § 7104(c) (West 2002); 38 
C.F.R. § 20.101(a) (2008).  As the weight of the evidence is 
against a nexus between the Veteran's non-small cell lung 
cancer and his active duty service, including exposure to 
asbestos, the Board must conclude that the preponderance of 
the evidence is against the claim for service connection for 
the cause of the Veteran's death.  The claim must therefore 
be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. at 55-56. 


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.




____________________________________________
J. Hager
Acting Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs


